Citation Nr: 1001319	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  09-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbar spine, currently 
evaluated 40 percent disabling.

3.  Entitlement to an effective date prior to April 9, 2008 
for the grant of service connection for radiculopathy of the 
right lower extremity.

4.  Entitlement to special monthly compensation for loss of 
use of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1970 to November 1973.  Service in the Republic 
of Vietnam is indicated by the record.

This matter comes before the Board on appeal of rating 
decisions dated June 2008 and September 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

Procedural history

The Veteran was originally granted service connection for 
lumbar spine disability in a rating decision dated February 
1974, which assigned a noncompensable evaluation.  The 
evaluation for the service-connected lumbar spine disability 
was increased to 10 percent effective April 27, 1988 and a 20 
percent effective July 24, 1995.  An April 1997 Board 
decision confirmed and continued the 20 percent rating, but 
granted an earlier effective date of May 28, 1992 for the 
assignment of the 20 percent disability rating for the 
service-connected lumbar spine disability.

In January 2008, the Veteran filed claims of entitlement to 
service connection for tinnitus and entitlement to an 
increased rating for the service-connected lumbar spine 
disability.  In May 2008, the Veteran filed a claim of 
entitlement to special monthly compensation for loss of use 
of the right lower extremity.  
A rating decision dated June 2008 denied the Veteran's 
tinnitus and lumbar spine claims and granted service 
connection for radiculopathy of the right lower extremity, 
assigning a 10 percent disability rating effective April 9, 
2008.  A September 2008 rating decision denied the Veteran's 
special monthly compensation claim.  The Veteran disagreed 
with the denials as well as with the effective date assigned 
to the service-connected radiculopathy of the right lower 
extremity.  He perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in June 2009.  

In October 2009, the Veteran presented sworn testimony during 
a personal hearing in Boston, Massachusetts, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.  

At the October 2009 hearing, the Veteran submitted additional 
evidence directly to the Board.  At that time, the Veteran 
also submitted a written waiver of local consideration of 
this evidence.  This waiver is contained in the Veteran's 
claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2009). 

The issue of entitlement to special monthly compensation for 
loss of use of the right lower extremity addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Veteran will be notified if further action on his 
part is required.

Issues not on appeal

The June 2008 rating decision also denied service connection 
for bilateral hearing loss.  The Veteran expressly disagreed 
with that denial and perfected his appeal.  However, at the 
October 2009 Board hearing, the Veteran expressed his intent 
to withdraw his appeal as to bilateral hearing loss.  He also 
submitted a signed statement to that effect in October 2009.  
Accordingly, the issue of entitlement to service connection 
for bilateral hearing loss is no longer in appellate status 
and will be discussed no further herein.  See 38 C.F.R. § 
20.204 (2009).
During the course of the appeal, the Veteran filed a claim of 
entitlement to service connection for left ankle disability.  
The Veteran's claim was denied in an October 2009 rating 
decision.  As evidenced by the claims folder, a notice of 
disagreement has not yet been filed and the issue is not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
Veteran's currently diagnosed tinnitus is due to his military 
service.

2.  The Veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by back pain and limitation 
of motion.  There is no medical evidence of favorable or 
unfavorable ankylosis of the thoracolumbar spine.  

3.  The evidence does not show that the Veteran's lumbar 
spine disability is so exceptional or unusual that referral 
for extraschedular consideration by the designated authority 
is required.

4.  The Veteran's claim of entitlement to an increased rating 
for the service-connected lumbar spine disability was 
received on January 30, 2008.   

5.  Private treatment records dated April 9, 2008 document a 
diagnosis of right lumbar radiculopathy.  Service connection 
was granted in a June 2008 rating decision, which assigned an 
effective date of April 9, 2008.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for tinnitus is 
granted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  The criteria for a rating in excess of 40 percent for the 
service-connected degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2009).

3.  The criteria for referral of the Veteran's claim of 
entitlement to an increased rating for the service-connected 
lumbar spine disability on an extraschedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2009).

4.  The criteria for an effective date earlier than April 9, 
2008 for the grant of service connection for radiculopathy of 
the right lower extremity have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
tinnitus, an increased rating for service-connected lumbar 
spine disability, and an earlier effective date for service 
connection for radiculopathy of the right lower extremity.  
As indicated above, the issue of entitlement to special 
monthly compensation for loss of use of the right lower 
extremity will be addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received a VCAA notice 
letter, dated March 2008, which notified him of the evidence 
required to sustain a claim of entitlement to service 
connection.  The letter also indicated that "to establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claims in the March 
2008 letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claims.

The March 2008 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the March 
2008 letter.  The letter detailed the evidence considered in 
determining a disability rating, including, "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the March 2008 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining an effective date:  when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records that the 
Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
held that a notice letter must inform a veteran:  (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Concerning the lumbar spine claim, the Veteran received 
specific notice of the Court's Vazquez-Flores decision in a 
VCAA letter dated January 2009.  

As to first prong of the holding of Vazquez-Flores, in VCAA 
letters dated March 2008 and January 2009, the Veteran was 
informed that he may submit evidence showing that his 
service-connected disability have increased in severity.  
Specifically, in the March 2008 and January 2009 VCAA 
letters, the Veteran was informed that examples of evidence 
he should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate his claims, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, the 
Veteran was informed of the schedular criteria which pertain 
to his specific service-connected disabilities in the January 
2009 VCAA letter.  Additionally, there is no timing problem 
with the schedular criteria notice as the Veteran was 
afforded a subsequent adjudication following the issuance of 
the letter.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As to the third prong of the holding in Vazquez-Flores, the 
March 2008 and January 2009 VCAA letters informed the Veteran 
that the rating for his disability can be changed if there 
are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The letters stated that 
VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The letters indicated that in rare cases, VA can assign a 
disability level other than the levels found in the schedule 
for a specific condition if his impairment is not adequately 
covered by the schedule.  The letters stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; impact of the 
condition and symptoms on employment; and specific test or 
measurement results.  As for impact on daily life, the 
Veteran was told that an example of the evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes statements discussing his 
disability symptoms from people who have witnessed how the 
symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the March 2008 and January 2009 VCAA letters the 
Veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  The Board adds that the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.).

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The pertinent evidence of record 
includes the service treatment records and Veteran's 
statements, as well as, VA and private treatment records.  

Additionally, the Veteran was most recently afforded VA 
examinations in March 2008 and June 2008.  The VA examination 
reports reflect that the examiners interviewed and examined 
the Veteran, reviewed his past medical history, documented 
his current medical conditions, reviewed pertinent medical 
research, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  He has retained the services of a representative 
and, as indicated above, was afforded a personal hearing 
before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran is claiming entitlement to service connection for 
tinnitus, which he contends is due to his active military 
service.  See, e.g., the October 2009 Board hearing 
transcript.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

It is undisputed that the Veteran is currently diagnosed with 
tinnitus.  See the letter from Dr. J.J.J. dated September 
2009.  Accordingly, Hickson element (1) is satisfied.

As to Hickson element (2), the Veteran testified that while 
serving as a military policeman in Vietnam he was exposed to 
significant acoustic trauma from small arms fire, automatic 
weapons fire, and several mortar attacks.  See the October 
2009 Board hearing transcript, pg. 10.  The Board has no 
reason to disbelieve the Veteran as such statements are 
consistent with his military occupational specialty (MOS) of 
military policeman stationed in the Republic of Vietnam.  As 
such, exposure to acoustic trauma is presumed and Hickson 
element (2) is satisfied.  

Turning to crucial Hickson element (3), the competent medical 
evidence of record demonstrates that the Veteran's currently 
diagnosed tinnitus is related to his military service.  
Specifically, in a letter dated September 2009, Dr. J.J.J. 
stated, "[t]his gentleman has had constant bilateral 
tinnitus on the basis of noise exposure received in Vietnam.  
In my opinion, it is more likely than not that his tinnitus 
is directly related to noise exposure in the service."  

The September 2009 opinion of Dr. J.J.J. appears to have been 
based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history and current medical 
condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].  

There is no competent medical evidence to contradict the 
opinion of Dr. J.J.J.  In the June 2008 rating decision and 
June 2009 statement of the case, the RO denied the claim 
based on its own opinion that the Veteran's currently 
diagnosed tinnitus was unrelated to his military service.  
However, VA may not render opinions based on its own medical 
opinions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Accordingly, the competent medical evidence of record 
indicates that the Veteran's currently diagnosed tinnitus is 
related to his military service.  Hickson element (3), and 
therefore all elements, is satisfied.

In summary, the Veteran has met all requirements needed to 
establish service connection for tinnitus.  The benefit 
sought on appeal is therefore granted.

2.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbar spine, currently 
evaluated 40 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Specific schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.
A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees, but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  
A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).





Analysis

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's lumbar spine disability is current rated under 
38 C.F.R. §§ 4.71a, Diagnostic Code 5242 [degenerative 
arthritis of the spine].  Diagnostic Code 5242 [and thus the 
general rating formula for diseases and injuries of the 
spine] is appropriate in that it provides rating criteria for 
the specific disability for which the Veteran is service-
connected, namely degenerative disc disease of the lumbar 
spine. Moreover, the medical evidence of record indicates 
that the Veteran's service-connected lumbar spine disability 
is primarily manifested by pain and loss of motion, which is 
congruent with the criteria set out in the general rating 
formula for diseases and injuries of the spine.

The Board has seriously considered rating the Veteran's 
lumbar spine disability under Diagnostic Code 5243, which 
provides rating criteria for intervertebral disc syndrome.  
It is undisputed that the Veteran exhibits neurological 
symptomatology as a result of his lumbar spine disability, 
namely radiculopathy of the right lower extremity.  However, 
as will be discussed below, the Veteran is separately service 
connected for radiculopathy of the right lower extremity.  
Accordingly, rating the Board under Diagnostic Code 5243 
based upon the radiculopathy of the right lower extremity 
would violate the anti-pyramiding provision of 38 C.F.R. § 
4.14 [the evaluation of the same disability under various 
diagnoses is to be avoided].  Moreover, the Board observes 
that the medical evidence shows no treatment for 
incapacitating episodes, which require prescribed bed rest 
and treatment by a physician.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1) (2009).  Thus, rating the 
Veteran under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes would not avail 
him.  

Accordingly, the Board finds that the Veteran's lumbar spine 
disability has been appropriately rated under the current 
general schedule for rating spinal disabilities.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5242.  

Schedular rating

Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show 
unfavorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242 (2009).  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis, supra.  

During the June 2008 VA examination, the Veteran was able to 
achieve 
45 degrees of forward flexion and 25 degrees of lateral 
flexion and rotation bilaterally.  Thus, the competent 
medical evidence does not demonstrate that the Veteran's 
service-connected lumbar spine disability renders his spine 
immobile.  There is no evidence to the contrary.

Accordingly, in the absence of ankylosis the Veteran's 
service-connected lumbar spine disability does not warrant a 
50 or 100 percent rating under the General Rating Formula for 
Disease and Injuries of the Spine.  

Based on this record, and for reasons stated above, the Board 
finds that the Veteran is not entitled to an increased 
disability rating under the current schedular criteria.  



Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" including, but not limited to, 
bowel or bladder impairment, are to be evaluated separately 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2008).  See also Bierman v. 
Brown, 6 Vet. App. 125 (1994) [holding that under former 
Diagnostic Code 5293 a separate rating for a neurological 
disability may be appropriate when its manifestations are 
distinct from the musculoskeletal disorder].

The Veteran has complained of pain that radiates to his right 
lower extremity, resulting in foot drop.  See the VA 
examination report dated June 2008; see also the October 2009 
Board hearing transcript, pgs. 8-9.  As indicated above, the 
Veteran was separately service connected for radiculopathy of 
the right lower extremity effective April 2008.

The Veteran has not complained of or been treated for any 
additional, separately ratable neurological deficiency which 
would warrant the assignment of a separate disability rating.  

DeLuca consideration

The Board has considered whether an increased disability 
rating is warranted for the Veteran's lumbar spine disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.
The Veteran has indicated that he experiences flare-ups and 
increased pain due to his lumbar spine disability.  These 
complaints were noted by the June 2008 VA examiner and the 
possibility of additional impairment of ten to fifteen 
degrees of flexion with fatigability and additional weakness 
during periods of flare-up was documented in the examination 
report.  In fact, the RO specifically increased the Veteran's 
disability rating for the service-connected lumbar spine 
disability to 40 percent based upon the June 2008 VA 
examiner's report of functional impairment due to pain, 
fatigability, and flare-ups.  

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  Critically, there is no medical or 
other evidence demonstrating functional impairment due to 
pain, fatigability, weakness, or incoordination which would 
result in immobility of the lumbar spine such as anklylosis.  
As such, the Board finds no basis on which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe. 
 See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran filed his claim for an increased disability rating 
for his service-connected lumbar spine disability on January 
20, 2008.  The question to be answered by the Board, 
therefore, is whether any rating other than 40 percent should 
be assigned for the relevant time period under consideration, 
January 30, 2007 to the present.  
After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's lumbar spine 
disability became severe enough to warrant a rating in excess 
of 40 percent at any time from January 30, 2007. 
 Specifically, the Veteran submitted multiple VA and private 
treatment records.  The examination report and treatment 
records do not identify lumbar spine symptomatology which was 
more severe than that which was documented in the June 2008 
VA examination report.  

Moreover, treatment records for the period under 
consideration were absent any indication that the Veteran was 
suffered from limitation of motion or other symptoms which 
was more severe than is contemplated by the currently 
assigned disability rating.  Crucially, as has been discussed 
above, his lumbar spine is not, and has not been, ankylosed 
at any point during the time period under consideration.   

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's service-
connected lumbar spine symptomatology was more or less severe 
during the appeal period.  

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the Board 
notes that the medical evidence does not indicate that the 
Veteran's service-connected lumbar spine disability has 
resulted in marked interference with employment.  The Veteran 
does exhibit functional limitation as a result of his 
service-connected lumbar spine disability and these problems 
may indeed translate into some difficulty with employment.  
However, the extent of his current occupational impairment is 
specifically contemplated by the currently assigned 
disability rating for his lumbar spine disability.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The medical reports do not identify an exceptional or unusual 
clinical picture as a result of the service-connected lumbar 
spine disability.  Although the Veteran received injections 
for pain, there is no evidence that the Veteran has been 
frequently hospitalized as a result of his lumbar spine 
disability.  

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has therefore determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.



Conclusion

For the reasons and bases expressed above, the Board finds 
that the Veteran is not entitled to an evaluation for his 
service-connected degenerative disc disease of the lumbar 
spine in excess of the currently assigned 40 percent rating.  
The benefit sought on appeal is accordingly denied.

3.  Entitlement to an effective date prior to April 9, 2008 
for the grant of service connection for radiculopathy of the 
right lower extremity.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  
The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2009).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2009); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2009).

Analysis

The RO has assigned an effective date of April 9, 2008 for 
service connection for radiculopathy of the right lower 
extremity, based upon private treatment records which 
indicated an initial diagnosis of radiculopathy on that date.  
The Veteran's representative asserts that the Veteran is 
entitled to an earlier effective date based upon a sentence 
in an April 1997 Board decision which referred an 
unadjudicated issue of entitlement to service connection for 
right hip strain to the RO for further development.  See the 
October 2009 Board hearing transcript, pg. 11. 

Based upon a complete review of the evidence of record, and 
for reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of April 9, 
2008 is the earliest effective date assignable for service 
connection for radiculopathy of the right lower extremity, as 
a matter of law.

The record shows that the Veteran was service connected for 
radiculopathy of the right lower extremity in a June 2008 
rating decision, following a January 2008 claim for an 
increased disability rating of the service-connected lumbar 
spine disability.  A June 2008 VA examiner specifically 
indicated that the Veteran suffered from radiculopathy as a 
result of his service-connected lumbar spine disability.  The 
Veteran was granted service connection for radiculopathy 
effective April 9, 2008, which was the earliest date of 
diagnosis of radiculopathy contained in the record.  See the 
private treatment record dated April 9, 2008.

As indicated above, unless specifically provided otherwise in 
the statute, the effective date of an award based on an 
original claim for compensation benefits shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2009).

The Veteran does not appear to argue that he was diagnosed 
with radiculopathy prior to April 9, 2008.  Rather, as 
indicated above, he asserts entitlement to an earlier 
effective date based solely upon a reference in the April 
1997 Board decision to an unadjudicated claim of entitlement 
to service connection for right hip strain.  

The Board has thoroughly reviewed the record and has found no 
informal or unacted upon claim of entitlement to service 
connection for radiculopathy of the right lower extremity 
either before or after the April 1997 Board decision.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].  

A review of the record demonstrates that the notation in the 
April 1997 Board decision referred to an unadjudicated claim 
of entitlement to service connection for right hip strain.  
The Board decision made no mention of an unadjudicated or 
informal claim for radiculopathy of the right lower 
extremity, nor was the radiculopathy claim pending at the 
time of the April 1997 Board decision.  Moreover, the Veteran 
did not advance any argument pertaining to service connection 
for radiculopathy until his claim for an increased rating for 
the lumbar spine disability in January 2008.  

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  The Court has further 
held that VA is not held to a standard of prognostication 
when determining what issues are presented.  See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 
207, 213 (1994) ["[t]here must be some indication . . . that 
[a claimant] wishes to raise a particular issue...[t]he 
indication need not be express or highly detailed; it must 
only reasonably raise the issue].  [These cases involve the 
Board, not an RO, but it is clear that the reasoning employed 
by the Court applies to all levels within VA.  Cf. EF, 
supra.].  Accordingly, the Board finds that the notation in 
the April 1997 Board decision did not constitute an 
unadjudicated or informal claim of entitlement to service 
connection for radiculopathy of the right lower extremity.  

In short, for the reasons stated above the Board find that 
the date of the Veteran's radiculopathy of the right lower 
extremity claim is April 9, 2008, which is the appropriate 
effective date under the law.

To some extent, the Veteran appears to be raising an argument 
couched in equity.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992), citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).  As explained above, the 
law does not support the assignment of an effective date 
prior to April 9, 2008.

In conclusion, for the reasons and bases set forth above, the 
Board finds that the effective date for the grant of service 
connection for radiculopathy of the right lower extremity is 
no earlier than the currently assigned date of April 9, 2008.  
The benefit sought on appeal, entitlement to an earlier 
effective date, is accordingly denied.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbar spine is 
denied.

Entitlement to an effective date prior to April 9, 2008 for 
service connection for radiculopathy of the right lower 
extremity is denied.

REMAND

4.  Entitlement to special monthly compensation for loss of 
use of the right lower extremity.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claim of entitlement to special monthly 
compensation for loss of use of the right lower extremity 
must be remanded for further evidentiary development.  

Reasons for remand

The Veteran was last afforded a VA examination in June 2008 
which addressed the radiculopathy of his right lower 
extremity.  However, the Veteran has indicated that he now 
experiences increasing loss of use of the right lower 
extremity, including foot drop.  See the October 2009 Board 
hearing transcript, pg. 9.

Accordingly, the Board finds that a contemporaneous VA 
medical examination is warranted.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse]; see also Snuffer v. Gober, 10 
Vet. App. 400 (1997) [a Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran and 
request that he identify any relevant 
recent medical examination and 
treatment records pertaining to his 
claim for special monthly compensation 
due to loss of use of the right lower 
extremity.  VBA should take appropriate 
steps to secure any such treatment 
records so identified by the Veteran 
and associate them with the VA claims 
folder.

2.	VBA should then arrange for the Veteran 
to be examined for the purpose of 
addressing the current severity of the 
service-connected symptomatology 
associated with the Veteran's right 
lower extremity including the effect of 
his service-connected radiculopathy of 
the right lower extremity.  The 
examiner should specifically address 
the extent of functional impairment of 
the right lower extremity, including 
the extent of neurological impairment 
affecting balance, propulsion, etc., 
the existence of foot drop, and whether 
the Veteran would be equally well 
served by an amputation stump below the 
knee with use of suitable prosthetic 
appliance.  The Veteran's VA claims 
folder should be reviewed by the 
examiner.  A report of the examination 
should be prepared and associated with 
the Veteran's VA claims folder. 

3.	After undertaking any additional 
development which it may deem to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


